UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-7452



UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.


TIMOTHY NEWSOME,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:07-hc-02031-BR)


Submitted:   April 30, 2008                   Decided:   May 27, 2008


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Jane E. Pearce,
Assistant Federal Public Defender, Diana Pereira, Research and
Writing Specialist, Raleigh, North Carolina, for Appellant. George
E. B. Holding, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, David T. Huband, Special Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy   Newsome   appeals     the    district   court’s     order

committing him to the custody of the Attorney General pursuant to

18 U.S.C. § 4246 (2000).    To hospitalize an inmate due for release

but suffering from mental disease or defect, “the court must find

both: 1) that he is suffering from a mental disease or defect, and

2) that as a result of his mental disease, his release would create

a substantial risk of harm to another or the property of another.”

United States v. Cox, 964 F.2d 1431, 1433 (4th Cir. 1992).                 The

medical professionals who evaluated Newsome unanimously concluded

he suffers from schizophrenia and a cognitive disorder.              Newsome

engaged in a pattern of increasingly aggressive behavior, including

an unprovoked assault of an elderly inmate and threatening to harm

or kill medical staff and inmates.           Based on our review of the

record,    the   district   court     did    not    clearly    err   in     its

determination. Accordingly, we affirm the judgment of the district

court.    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -